DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
Paragraph 1 of the specification is objected to since it should indicate that application 14/422,596, which is application is a continuation of, is now Patent No. 10,910,256.  Appropriate correction is required.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-12, 14-16, 18-20 and 22-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 2010135605 (hereinafter JP '605) in view of Letertre (US 20040187766) and Kobayashi et al. (US 20120086312).
As to claim 1, JP ‘605 discloses a method of manufacturing pseudo-substrate  by: providing a single crystal ingot (9); providing a handle substrate (91); cutting a thin slice (9a) from the ingot and attaching said slice to said handle substrate with an adhesive (92) to form a pseudo-substrate (Fig. 1 and 2).  JP ‘605 discloses that the slice may have a thickness of 50 microns which falls into the claimed range of equal or less than 300 microns.  
JP ‘605 discloses that it is known and conventional in the art to cut a slice of silicon from an ingot by making a perpendicular cut to said ingot to create a slice with the same cross-sectional area as the ingot (Technical problem section) but fails to specifically teach or disclose if the cylindrical ingot (9) can be cut in a different manner instead of rotating the ingot and slicing material off of the peripheral edge.  Letertre discloses a method of manufacturing wafer slices by making a perpendicular cut into the cylindrical crystal ingot (24) to form a disk shaped slice of wafer material (Fig. 6 below).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the ingot cutting method of Letertre in the method taught by the above references as combined because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known and conventional method of providing disk shaped wafers for placement upon a substrate.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).  Furthermore, it would have been obvious to modify the method of the above references as combined with a known and conventional ingot cutting method, such as cutting method which produces disc shaped wafers from an ingot disclosed by Letertre, because such a modification would have been within his technical grasp.



    PNG
    media_image1.png
    517
    507
    media_image1.png
    Greyscale

JP ‘605 discloses that the ingot can be made of a silicon material (Technical Field section), but fails to specifically teach or disclose that the crystal ingot can comprise of a piezoelectric material.  Kobayashi discloses a method of manufacturing a composite substrate, wherein a piezoelectric crystal layer of lithium tantalite having a diameter of 10 cm and a thickness of 250 microns is cut and bonded to a silicon carrier wafer to form a pseudo-substrate, followed by thinning to a thickness of 40 microns (paragraphs 25 and 42-47).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the piezoelectric crystal of Kobayashi in the method taught by the above references as combined because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known conventional and successful crystal material used in the formation of a pseudo-substrate in a chip manufacturing process.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
As to claim 2, the method of claim 1 is taught as seen above.  Kobayashi discloses that the piezoelectric crystal lithium tantalate (paragraph 25).    
As to claims 3 and 5, the method of claim 1 is taught as seen above.  The method of the above references as combined utilizes a cutting step to transfer the piezoelectric layer to the handle substrate so that it can be bonded to said substrate with an adhesive.
As to claim 4, the method of claim 3 is taught as seen above.  It is the position of the Examiner that using a saw to cut a slice of material from a crystal is well known and conventional in the art and would have been obvious for one of ordinary skill to use in the method of the above references as combined.  
As to claim 6, the method of claim 1 is taught as seen above.  Kobayashi discloses that it is known and conventional in the art to use a handle substrate comprising of a silicon material (paragraph 26).
As to claim 7, the method of claim 1 is taught as seen above.  Kobayashi discloses that the method further comprises of a step of polishing the pseudo-substrate to give the surface a desired mean roughness (paragraph 46).  It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the method of the above references as combined to include a polishing step and would have been motivated to do so because Kobayashi teaches that such a step can be used to give a surface of the pseudo-substrate a desired mean roughness.
As to claim 9, the method of claim 1 is taught as seen above.  The method of the above references as combined utilizes an adhesive to bond the piezoelectric layer to the handle substrate.  
As to claim 10, the method of claim 1 is taught as seen above.  It is the position of the Examiner that repeating the steps of forming a pseudo-substrate would have been obvious since one of ordinary skill would repeat the same steps to form as many pseudo-substrates as needed from the supply, in the form of a crystal ingot, or until said supply needs to be replaced.  
Claim 11 is rejected for substantially the same reasons as claim 1 above.  It is the position of the Examiner that removing the handle substrate after forming the semiconductor elements and or attaching a piezoelectric layer to a final substrate would have been obvious to one of ordinary skill in the art at the time of the invention since handle substrates are generally utilized in the art to support thin wafer materials so that said wafer materials are not damaged during processing.  
As to claims 12 and 14, the method of claim 11 is taught as seen above.  The limitations of claims 12 and 14 are covered by the rejection of claim 1 above.  
As to claim 15, the method of claim 14 is taught as seen above.  Claim 15 is rejected for the same reasons as claim 4 above.
As to claim 16, the method of claim 12 is taught as seen above.  Claim 16 is rejected for the same reasons as claim 5 above
As to claim 18, the method of claim 12 is taught as seen above.  Claim 18 is rejected for the same reasons as claim 9 above.  
As to claims 19 and 20, the method of claim 12 is taught as seen above.  Letertre discloses that it is known and conventional in the art to fabricate electronic or optoelectronic components (i.e. semiconductor devices) onto the wafer cut from a crystal ingot (paragraph 51), hence it would have been obvious to form said semiconductor devices onto the wafer layer of the pseudo-substrate because such a modification would have been within his technical grasp.  
As to claims 22 and 23, the method of claim 11 is taught as seen above.  Claims 22 and 23 are rejected for the same reasons, respectively, as claims 6 and 2 above.  

Claim(s) 8, 13, 17 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010135605 (hereinafter JP '605), Letertre (US 20040187766) and Kobayashi et al. (US 20120086312) as applied to claims 1-7, 9-12, 14-16, 18-20 and 22-23 above, and further in view of Aspar et al. (US 20040110320) and David et al. (US 20130207244).
As to claim 8, the method of claim 1 is taught as seen above.  The above references as combined fail to specifically teach or disclose the use of a stiffener upon the ingot wherein the stiffener comprises an oxide layer.  It is the position of the Examiner that deposited oxide layers utilized as stiffeners are known and conventional in the art and would have been obvious to use in the method of the above references as combined.  Aspar discloses that it is known in the art of producing thin layers (Abstract; paragraph 85; Fig. 1-4) to provide a stiffener in the form of a deposited oxide layer upon layer 4 prior to removal (Id.).  Aspar teaches that the stiffener layer is tantamount to the thickness of the layer so as to obtain a self-supporting structure after detachment/removal from a glass piece 1 (paragraph 85).  It would have been obvious for one of ordinary skill in the art to provide an oxide stiffener layer to the ingot in the method of the above references as combined and would have been motivated to do so because Aspar teaches that such a layer is tantamount to the thickness of the thin layer to obtain a self-supporting structure after detachment.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the deposited oxide stiffener of Aspar in the method taught by the method of the above references as combined because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known conventional and successful method of providing a stiffener for a thin layer of material.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).  Finally, it would have been obvious for one of ordinary skill in the art to modify the method of the above references as combined to include a known and conventional stiffener for thin layers, such as a deposited oxide stiffener layer as disclosed by Aspar, because such a modification would have been within his technical grasp.    
The above references as combined fail to specifically teach or disclose whether the thin slice can be boned to the handle by molecular bonding through the oxide stiffener layer as claimed.  It is the position of the Examiner that using an oxide layer to form a molecular bond to a substrate is well known and conventional in the art of thin layer production and would have been obvious to use in the method of the above references as combined.  David et al. (David) discloses a process for fabricating a silicon-on-insulator structure (Abstract).  David teaches that it is known to bond a donor substrate to a receiver substrate by molecular bonding through an oxide layer (paragraph 18; paragraph 101).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the molecular adhesion method of David in the method taught by the above references as combined because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known successful and conventional means for bonding a donor substrate to a receiving substrate, such as a thin slice of crystal upon a handle substrate as in the method of the above references as combined.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007). 
As to claims 13 and 17, the method of claim 12 is taught as seen above.  Claim 13 is rejected for the same reasons as claim 8 above.  
	As to claim 24, the method of claim 8 forms a pseudo-substrate with a piezoelectric layer molecularly bonded to a handle substrate via an oxide layer.  It would have been obvious for one of ordinary skill in the art at time of the invention to utilize another oxide layer to bond the piezoelectric layer to a final substrate because such a modification would have been within his technical grasp.
 

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010135605 (hereinafter JP '605), Letertre (US 20040187766) and Kobayashi et al. (US 20120086312) as applied to claims 1-7, 9-12, 14-16, 18-20 and 22-23 above, and further in view of the Admitted Prior Art (hereinafter “APA”).
As to claim 21, the method of 11 is taught as seen above.  The above references as combined fail to specifically teach or disclose that a step of removing the handle substrate of the pseudo-substrate may be done by in-depth weakening of the pseudo-substrate by ion implantation, and splitting of the pseudo-substrate.  The APA discloses that such a weakening and splitting of a pseudo substrate by ion implantation is known and conventional in the art (paragraph 4).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the pseudo-substrate splitting step of the APA in the method taught by the above references as combined because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known successful and conventional method of separating a piezoelectric layer from a handle substrate for further processing.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        
/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745